Citation Nr: 0013460	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) has been received, and 
if so, whether such claim is well grounded.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from October 1962 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the claim of 
entitlement to service connection for PTSD, previously denied 
by the RO in a decision dated in July 1993.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a decision dated in July 1993; that decision became final 
in the absence of an appeal.

2.  The evidence submitted subsequent to the RO's final July 
1993 decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and/or is, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by medical evidence of a diagnosis of PTSD, lay 
evidence of in-service stressors, and medical evidence of a 
nexus between the in-service stressors and PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence, which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The RO's last final denial of entitlement to service 
connection for PTSD is a decision dated in July 1993, 
prepared in response to the veteran's April 3, 1992 informal 
claim.  The Board here notes that the veteran's claims file 
has been misplaced and subsequently rebuilt.  A copy of the 
July 1993 decision is in the rebuilt file and includes 
recitation of the evidence considered: service medical 
records; Department of Defense (DD) Form 214; an RO rating 
decision dated in September 1990; a VA medical report dated 
August 11, 1988; VA examinations reports dated in April 1990, 
March 1993 and April 1993; Kaiser records dated from October 
17, 1972 to April 4, 1974; and Oak Creek Hospital records 
dated from August 15, 1991 to November 1, 1991.  The basis 
for the RO's denial was the absence of a stressor, (defined 
as an experience that would be markedly distressing to almost 
anyone) to support a diagnosis of PTSD.  

Of record is a statement from the veteran dated January 8, 
1992, in which he states that his continued confinement on 
the submarine influenced his developing psychologic problems.  

A copy of the veteran's April 1992 claim is in the rebuilt 
file.  In that claim, he expressed a belief that his 
psychological problems were related to the stresses of being 
on a submarine for three years.  He stated that his 
psychological, drinking, and post-traumatic stress problems 
were all interrelated and that he was unable to shake off the 
flashbacks, memories and stressful experiences from being on 
the submarine.  

A copy of the veteran's DD Form 214 is in the rebuilt file 
and shows two years and eight months overseas service, to 
include service in Vietnam.  The veteran's military 
occupational specialty was an engine mechanic.  His last duty 
assignment was on the USS CHARR/SS 328.  

Copies of some Kaiser records are in the rebuilt claims file 
and show that the veteran underwent psychotherapy.  The 1993 
rating action notes an October 1973 Kaiser record showing a 
diagnosis of anxiety reaction.

Copies of Oak Creek Hospital records dated from August 15, 
1991 to September 13, 1991 are in the rebuilt claims file and 
reflect admitting diagnoses of major depression, alcohol 
dependence, a personality disorder and to rule out 
schizophrenia.  The pertinent discharge diagnoses were major 
depression, alcohol dependence, paranoid type schizophrenia, 
dependent personality disorder, and alcoholism.  He was 
hospitalized at the same facility from later in September 
1991 to November 1991.  The veteran admitted to a long 
history of alcohol abuse and a past history of substance use.  
Hospital reports note prior hospitalization at the VA 
Martinez hospital for two weeks in 1983 for alcohol abuse and 
depression; and, hospitalization at the VA Palo Alto in 1988 
for alcoholism and borderline schizophrenia.  The veteran 
reported having had problems with alcohol very early on and 
indicated he had had difficulty learning to do his job in the 
service.  The veteran also indicated that his father had been 
an alcoholic and that he had been physically and verbally 
abused as a child.  

The July 1993 rating decision sets out that a September 6, 
1990 RO decision had denied service connection for 
schizophrenia as not shown in service or within one year of 
separation.

The July 1993 rating action also indicates that a record of 
hospital admission at the VA Medical Center, Palo Alto, 
California, dated August 11, 1988, shows a diagnosis of 
chronic differentiated schizophrenia, chronic alcoholism and 
drug dependence; and that VA examination in April 1990 showed 
a diagnosis of chronic undifferentiated schizophrenia in 
remission with medication.  VA records dated in August 1988 
from the Palo Alto facility are contained in a packet of 
materials submitted by the veteran.  He has waived his right 
to initial RO consideration of such.  See 
38 C.F.R. § 20.1304(c) (1999).

The RO rating action dated in July 1993 indicates that VA 
examination conducted in March 1993 was inadequate as it 
diagnosed PTSD without discussing stressors.  The rating 
action sets out that upon examination in March 1993, the 
veteran reported a long-standing history of intermittent 
awakening, initial insomnia and dysphoric mood, as well as 
flashbacks, attempts to avoid thinking about war-related 
trauma, feelings of estrangement and detachment, a restricted 
range of affect, irritability and difficulty sleeping.  Re-
examination was noted to have been conducted in April 1993.  
The RO set out that the VA examiner noted that the veteran 
was vague about the nature of the war and the episodes during 
his Naval time that precipitated his feelings of anxiety and 
depression.  The examiner was reported to have concluded that 
the veteran had PTSD but that the diagnosis required 
additional verification to substantiate the nature of his 
combat-related exposure if such exists.  

A November 1996 evaluation report indicates diagnoses of 
alcohol dependence and dissociative disorder and notes a 
history of physical and sexual abuse as a child.

In a letter dated in February 1997, P.H., Ph.D., Dr. P.H. 
identified diagnoses of alcohol dependence in reported 
remission; to rule out dissociative disorder; and, borderline 
personality disorder.  Dr. P.H. did not diagnose PTSD.

In a statement dated later in February 1997, Dr. P.H., noted 
that the veteran had been abused as a child and coped with 
such via magical thinking and alcohol abuse.  Dr. P.H. also 
noted that the veteran's feelings towards his father were 
instrumental in his joining the service and that the veteran 
recalled the confinement and noise of being in the submarine.  
Dr. P.H. identified the veteran's predisposition and stated 
that duty aboard a submarine "for this man particularly 
would be a traumatic and physiologically damaging event."  
Dr. P.H. concluded that the veteran's "experiences while on 
the submarine were an important part of the mix currently 
disabling this man."  

In a letter dated in August 1998, Dr. P.H. noted that the 
veteran had recently participated in an outpatient mental 
health program and was in receipt of Social Security 
Insurance benefits.  Dr. P.H. indicated that "[c]ombat duty 
for anyone is traumatic; in my judgment, coping with feelings 
about combat pushed [the veteran] in the direction of magical 
thinking and away from more socially adaptive thinking 
strategies.  Additionally, as the trauma of his early 
twenties, combat duty gave ascendance to the magical 
thinking, thus cementing and causing [the veteran's] 
maladaptive adult adjustment."  Dr. P.H. diagnosed alcohol 
dependence in remission; to rule out dissociative disorder; 
and schizotypal personality disorder with borderline traits.

Records from the Gladman Day Treatment Center reflect 
hospitalization from March 1997 to February 1998.  The 
diagnoses were PTSD, alcohol dependence and major depressive 
disorder with psychotic features.  Records note traumatic 
events as past physical and sexual abuse and Navy and combat 
experiences.  

In July 1999 the veteran testified at a hearing before the 
undersigned in Oakland, California.  At the time of the 
hearing the veteran related that he had been stationed on a 
submarine in the Gulf of Tonkin and was on rescue detail to 
pick up a pilot that had been shot down.  He indicated he had 
been issued a rifle and the submarine was going through a lot 
of Vietnamese junks and it was a scary situating.  He 
indicated he thought he was in a life-threatening situation.  
He also reported that he was under a lot of stress with all 
the engine noise in the submarine.  He denied being fired at.  
The veteran also reported an incident where there was a 
"North Chinese" gunboat about 200 yards from them while they 
were snorkeling.  The veteran related that he experienced 
flashbacks of his incidents and had trouble sleeping, 
sometimes having nightmares about the war.  

The veteran has also, as mentioned, submitted a packet of VA 
records showing psychiatric treatment in 1988 and 1989.

Analysis

The RO denied entitlement to service connection for PTSD in a 
decision dated in July 1993.  That decision became final in 
the absence of an appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1100.  The basis for the RO's denial was the absence of 
a stressor, (defined as an experience that would be markedly 
distressing to almost anyone) to support a diagnosis of PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that service connection for 
PTSD under 38 C.F.R. § 3.304(f) requires a "clear diagnosis 
of PTSD", which it in turn found was governed by the 
criteria established in the DSM.  The Court determined that 
the criteria for diagnosing PTSD in DSM-IV had substantially 
changed from that given in previous editions.  The DSM-IV was 
noted to have subjective criteria regarding the sufficiency 
of a stressor where previous editions had objective criteria.  
Based on this change, the Court ruled that VA adjudicators 
could no longer determine the sufficiency of a stressor to 
induce PTSD and that this was now a medical decision to be 
made by the appropriate health care professional.

The Court held in Spencer v. Brown, 4 Vet. App. 283 (1993), 
aff'd 17 F.3d 368, cert. denied 115 S.Ct. 61 (1994), that 
when provisions of law or regulation create a new basis of 
entitlement to veterans benefits, as through liberalization 
of requirements for entitlement to benefits, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from the claim previously and finally 
denied prior to the liberalizing law or regulation.

In this case the RO specifically based its denial of service 
connection for PTSD on the absence of an objective stressor.  
As the changes to 38 C.F.R. § 4.130 (effective October 8, 
1996), in conjunction with the Court's decision in Cohen, 
have "liberalized" the law regarding PTSD claims, the Board 
finds that the veteran is entitled to have his claim for 
service connection for PTSD reopened and decided following a 
de novo review of the evidence.  See Spencer, supra.

In any case, the Board notes that since the RO's final denial 
of the veteran's claim, he has, in written statements, and in 
his hearing testimony, identified more specific information 
relevant to his stressors.  Also newly received are medical 
records that include psychiatric diagnoses, to include PTSD, 
and opinions that the veteran's current psychiatric problems 
are at least in part related to service.  Such evidence is 
new and bears directly and substantially upon the specific 
matter under consideration; i.e., whether the veteran has 
PTSD related to a stressful service experience.  As such, new 
and material evidence has been received to warrant reopening 
the claim of entitlement to service connection for PTSD.  
38 C.F.R. § 3.156.

Having found that new and material evidence has been 
submitted, the Board must then determine whether the claim of 
entitlement to service connection for PTSD is well grounded.  
A well-grounded claim for service connection for PTSD 
requires medical evidence of a current diagnosis of PTSD, lay 
evidence of an in-service stressor, and medical evidence of a 
nexus between the current diagnosis and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (West 1991) Gaines v. 
West, 11 Vet. App. 353 (1998).  

The medical evidence in the claims file includes diagnoses of 
PTSD related to childhood problems and stressful experiences 
to include the veteran's submarine service.  The Board 
concludes, therefore, that the veteran's claim of entitlement 
to service connection for PTSD is well grounded.  Gaines, 
11 Vet. App. at 353. 

The Board is precluded, however, from adjudicating the 
veteran's claim for service connection for PTSD prior to VA's 
fulfillment of the duty to assist.  Winters, 12 Vet. App. at 
203.  This issue is, therefore, being remanded to the RO for 
the required development.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
the claim is found to be well grounded; to that extent the 
veteran's appeal is granted.



REMAND

With respect to the additionally indicated development, the 
Board notes that as concluded above, the veteran's claim of 
entitlement to service connection for PTSD is well grounded 
and the VA has a duty to assist the veteran with respect to 
his claim.  38 U.S.C.A. §  5107;  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran has recounted multiple stressful incidents to 
include being on a submarine for three years during service, 
encountering a Chinese gunboat and navigating in the vicinity 
of Vietnamese junks.  He has argued that the continued 
confinement in the submarine influenced his developing 
psychologic problems.  

A review of the veteran's service records does not show that 
he engaged in combat with the enemy; accordingly, there must 
be credible supporting evidence that his claimed in-service 
stressor(s) occurred in order to support the diagnosis of 
PTSD.  The existence of an event alleged as a "stressor" 
that results in PTSD, though not the adequacy of the alleged 
event to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
From the record it does not appear that the RO attempted to 
obtain verification of the veteran's claimed stressors.  Such 
must be accomplished prior to Board adjudication of the 
claim.  

In addition, a review of the medical evidence of record 
reveals multiple psychiatric diagnoses and reflects the 
veteran's long-term problems with alcohol use.  Records also 
include note of a history of abuse in the veteran's 
childhood.  As such, a contemporary psychiatric examination 
would be useful to determine the exact nature and etiology of 
the veteran's psychiatric problems.

The Board also notes that the evidence in the claims file 
suggests that the veteran has applied for, or is in receipt 
of Social Security monies; associated records may be 
probative of his claim.

Accordingly, these matters are returned to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.

2.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
remand and all associated documents to 
the appropriate agency and request 
information which might corroborate each 
of the veteran's alleged stressors.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake 
follow-up through all appropriate 
channels to obtain verification of the 
veteran's claimed stressor(s).

3.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

4.  The RO should also ensure that all 
records of VA psychiatric or psychologic 
treatment are of record and request the 
veteran to submit or identify any 
additional records of private psychiatric 
or psychologic treatment, hospitalization 
or therapy to date.  After securing the 
necessary release, the RO should obtain 
these records.

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim for Social 
Security benefits as well as the medical 
records relied upon concerning that 
claim.

6.  After the above has been completed, 
to the extent possible, the RO should 
schedule the veteran for a VA psychiatric 
examination.  Any indicated psychologic 
testing should be accomplished, a written 
interpretation of which should be 
associated with the claims file. The 
examiner is further requested to identify 
all existing psychiatric diagnoses, and 
provide an opinion as to the etiology of 
each, with discussion of all potentially 
relevant factors such as the incidents of 
the veteran's childhood, service and/or 
post-service experiences.  If the 
examiner determines that a current 
diagnosis of PTSD is warranted, the 
examiner should specify the stressors 
that support that diagnosis.

7.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should review the case 
and re-adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, to include any 
additionally received evidence; fully 
cites the applicable legal provisions; 
and reflects detailed reasons and bases 
for the decision.  The veteran and his 
representative should then be afforded 
the applicable time period to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



